DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5067499 A (hereinafter Banerjee) in view of US Patent App 20110036367 A1 (hereinafter Saito) and US Patent App. 20110083676 A1 (hereinafter Karles).
Regarding claim 1, Banerjee discloses fuel elements useful in smoking articles which produce an aerosol that resembles tobacco smoke, but contains no more than a minimal a tubular holder (Fig. 1, foil lined paper tube 14) that extends from a mouthpiece end (Fig. 2, mouthend (15) to a distal end (Fig. 1, at reference marker holes 16); a combustion type heat source (Fig. 1, fuel element 10) that is configured to plug an opening at the distal end of the tubular holder.  As with the instant application, the fuel element plugs a portion of the distal end while also providing airflow paths through the smoking article.  Banerjee further discloses that the fuel element is a molded product (Col. 4, lines 19-29) that constitutes a main body of the combustion type heat source, and formed by integrally molding a material containing activated carbon (Col. 14, lines 62-68), and a first flavorant adsorbed on the molded product.  Banerjee discloses that a fuel source mixed with activated charcoal can be impregnated with an aromatic substance (Col. 3, lines 43-49).  Banerjee discloses that in some embodiments the fuel element may also comprise tobacco flavor (Col. 14, lines 50-50-61).  This is considered to be a first flavorant.  
Banerjee further discloses a flavor source (Fig. 1, aerosol generating means 12, Col. 18 lines 62-66)  that is held in the holder and provided downstream of the combustion type heat source at a position adjacent to the combustion type heat source, and carries a second flavorant.  Banerjee discloses that the aerosol generating means may contain one or more flavoring agents (Col. 18 lines 62-66).  This is a second flavorant.  Banerjee discloses a filter portion (Fig. 3, filter plug 45) that is provided downstream of the flavor source and on a side of the mouthpiece end in the holder. 
Banerjee may not explicitly disclose wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, 0-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-0-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the second flavorant contains at least one selected from the group consisting of a- terpinene, y-terpinene, nerol, geraniol, and decanal.
Banerjee discloses several additives that can be added including, (Col. 18 lines 62-66)
menthol, vanillin, artificial coffee, tobacco extracts, nicotine, caffeine, liquors, and other agents which impart flavor to the aerosol. It also may include any other desirable volatile solid or liquid materials.
Saito teaches a smoking article that includes an aerosol-generating section and flavor components.  Saito teaches that the flavor components can include:
The flavor component for use in the present invention is not particularly limited as long as it satisfies the human palate through the taste and smell. Both hydrophobic and hydrophilic flavor components can be used. As examples of the hydrophobic flavor components, there can be mentioned menthol, esters (for example, isoamyl acetate, linalyl acetate, isoamyl propionate, linalyl butyrate and the like), natural essential oils (plant essential oils, such as a vanilla extract, spearmint, peppermint, cassia and jasmine, and animal essential oils, such as musk, amber, civet and castor) and simple flavoring materials (for example, anethole, limonene, linalool, eugenol and the like). ¶22
Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors.  Saito also discloses that the activated carbon can be placed throughout the smoking article (¶6-¶7).  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  
Examples of suitable flavorants include, but are not limited to, menthol, peppermint, spearmint, wintergreen, cinnamon, chocolate, vanillin, licorice, clove, anise, sandalwood, geranium, rose oil, vanilla, lemon oil, cassia, fennel, ginger, ethyl acetate, isoamyl acetate, propyl isobutyrate, isobutyl butyrate, ethyl butyrate, ethyl valerate, benzyl formate, limonene, cymene, pinene, linalool, geraniol, citronellol, citral, peppermint oil, orange oil, coriander oil, borneol, fruit extract, tobacco flavor, e.g., tobacco extract, and the like. These flavorants may be used individually or in combination thereof.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the first flavorant contains linalyl acetate, anethole, limonene, or linalool as taught in Saito and the second flavorant contains geraniol as taught in Karles.  Banerjee discloses adding any available flavorant to the smoking device.  Saito teaches additional flavorings.  Saito teaches that the flavor used is not limited as along as it satisfies the human palate.  Therefore, a person of ordinary skill in the art would obviously include a variety of available flavors taught in Banjeree, Saito, and Karles on the fuel element or aerosol generating means taught in Banerjee with predictable results.  Since Banerjee, Saito, and Karles teach comprehensive lists of suitable flavorants to be added to the smoking article without restriction, a person of ordinary skill in the art would obviously add those flavors to either or both of the first or the second flavorant to satisfy the human palate with predictable results.  Absent unexpected results a person of ordinary skill in the art would select components of the disclosed flavors and incorporate those flavors individually or in combination in the various sections with predictable results.  
Regarding claim 2, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee may not explicitly disclose wherein the first flavorant is substantially free of any of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the first flavorant can be substantially free of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the first flavorant is substantially free of any of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal as taught in Saito.  A person of ordinary skill in the art would optionally choose to include as many or as few flavorants as desired and the options can be free of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.
Regarding claim 3, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee does not disclose, wherein the second flavorant contains at least one selected from the group consisting of nerol and geraniol.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to include wherein the second flavorant contains geraniol as taught in Karles.  Banerjee, Saito, and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking 
Regarding claim 4, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee may not explicitly disclose wherein the second flavorant is substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the second flavorant is substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin as taught in Saito.  A person of ordinary skill in the art would optionally choose to include as many or as few flavorants as desired and the options can be free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.
Regarding claim 5, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee may not explicitly disclose wherein the second flavorant is substantially free of menthol.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of menthol.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the second flavorant is substantially free of menthol.  A person of ordinary skill in the art would optionally choose to include as many or as few flavorants as desired and the options can be free of any menthol.
Regarding claim 6, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee may not explicitly disclose a filter portion that is provided on a side of the mouthpiece end in the holder and includes a flavorant capsule containing a third flavorant (Fig. 6, ¶44).  
Saito teaches an embodiment with flavor releasing particles in the filter end (Fig. 6, flavor-releasing particles 123, ¶44).  Saito teaches that the filter material 121 is loaded with flavor-releasing particles 123 (Fig. 1, ¶37).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide a filter portion that is provided on a side of the mouthpiece end in the holder and includes a flavorant capsule containing a third flavorant as taught in Saito.  Doing so would provide an additional flavor delivery option.
Regarding claim 7, modified Banerjee discloses the flavor inhaler of claim 6 as discussed above.  Banerjee may not explicitly disclose wherein the third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal 
Saito teaches a smoking article that includes an aerosol-generating section and flavor components.  Saito teaches that the flavor components can include:
 The flavor component for use in the present invention is not particularly limited as long as it satisfies the human palate through the taste and smell. Both hydrophobic and hydrophilic flavor components can be used. As examples of the hydrophobic flavor components, there can be mentioned menthol, esters (for example, isoamyl acetate, linalyl acetate, isoamyl propionate, linalyl butyrate and the like), natural essential oils (plant essential oils, such as a vanilla extract, spearmint, peppermint, cassia and jasmine, and animal essential oils, such as musk, amber, civet and castor) and simple flavoring materials (for example, anethole, limonene, linalool, eugenol and the like). ¶22
Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors.  Saito also discloses that the activated carbon can be placed throughout the smoking article (¶6-¶7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the third flavorant contains menthol as taught in Saito.  Saito teaches additional flavorings.  A person of ordinary skill in the art would obviously include a variety of available flavors taught in Saito on any of the components with predictable results.  
Regarding claim 8, Banerjee discloses a smoking article which produces an aerosol that resembles tobacco smoke (Abstract).  Banerjee discloses a tubular holder (Fig. 1, foil lined paper tube 14) that extends from a mouthpiece end (Fig. 2, mouthend 15) to a distal end (Fig. 1, at reference marker holes 16); a combustion type heat source (Fig. 1, fuel element 10) that configured to plug an opening at the distal end of the tubular holder.   As with the instant application, the fuel element plugs a portion of the distal end while also providing airflow paths through the smoking article (Col. 12, lines 36-52).  Banerjee further discloses that the fuel element is a molded product (Col. 4, lines 19-29) that constitutes a main body of the combustion type heat source, and formed by integrally molding a material containing activated carbon, and a first flavorant adsorbed on the molded product. Banerjee discloses that a fuel source mixed with activated charcoal can be impregnated with an aromatic substance (Col. 3, lines 43-49).  Banerjee discloses that in some embodiments the fuel element may also comprise tobacco flavor (Col. 14, lines 50-50-61).  This is considered to be a first flavorant.  
Banerjee further discloses a flavor source (Fig. 1, aerosol generating means Col. 18 lines 62-66) that is held in the holder and provided downstream of the combustion type heat source at a position adjacent to the combustion type heat source.   Banerjee discloses that the aerosol generating means may contain one or more flavoring agents.  This is a second flavorant.  Banerjee discloses a filter portion (Fig. 3, filter plug 45) that is provided downstream of the flavor source and on a side of the mouthpiece end in the holder. 
Banerjee does not explicitly disclose that the filter portion includes a flavorant capsule containing a third flavorant, wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, 0-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-p-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y- terpinene, nerol, geraniol, and decanal.
Banerjee discloses several additives that can be added including, (Col. 18 lines 62-66)
menthol, vanillin, artificial coffee, tobacco extracts, nicotine, caffeine, liquors, and other agents which impart flavor to the aerosol. It also may include any other desirable volatile solid or liquid materials.
Saito teaches a smoking article that includes an aerosol-generating section and flavor components.  Saito teaches that the flavor components can include:
The flavor component for use in the present invention is not particularly limited as long as it satisfies the human palate through the taste and smell. Both hydrophobic and hydrophilic flavor components can be used. As examples of the hydrophobic flavor components, there can be mentioned menthol, esters (for example, isoamyl acetate, linalyl acetate, isoamyl propionate, linalyl butyrate and the like), natural essential oils (plant essential oils, such as a vanilla extract, spearmint, peppermint, cassia and jasmine, and animal essential oils, such as musk, amber, civet and castor) and simple flavoring materials (for example, anethole, limonene, linalool, eugenol and the like). ¶22
Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors.  Saito also discloses that the activated carbon can be placed throughout the smoking article (¶6-¶7).  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  
Examples of suitable flavorants include, but are not limited to, menthol, peppermint, spearmint, wintergreen, cinnamon, chocolate, vanillin, licorice, clove, anise, sandalwood, geranium, rose oil, vanilla, lemon oil, cassia, fennel, ginger, ethyl acetate, isoamyl acetate, propyl isobutyrate, isobutyl butyrate, ethyl butyrate, ethyl valerate, benzyl formate, limonene, cymene, pinene, linalool, geraniol, citronellol, citral, peppermint oil, orange oil, coriander oil, borneol, fruit extract, tobacco flavor, e.g., tobacco extract, and the like. These flavorants may be used individually or in combination thereof.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the first flavorant contains linalyl acetate, anethole, limonene, or linalool as taught in Saito and the second flavorant contains geraniol as taught in Karles.  Banerjee discloses adding any available flavorant to the smoking device.  Saito teaches additional flavorings.   Saito teaches that the flavor used is not limited as along as it satisfies the human palate.  Therefore, a person of ordinary skill in the art would obviously include a variety of available flavors taught in Banjeree, Saito, and Karles on the fuel element or aerosol generating means taught in Banerjee with predictable results.  Since Banerjee, Saito, and Karles teach comprehensive lists of suitable flavorants to be added to the smoking article without restriction, a person of ordinary skill in the art would obviously add those flavors to either or both of the first or the second flavorant to satisfy the human palate with predictable results.  Absent unexpected results a person of ordinary skill in the art would select components of the disclosed flavors and incorporate those flavors individually or in combination in the various sections with predictable results.  
Regarding claim 9, modified Banerjee discloses the flavor inhaler of claim 7 as discussed above.  Banerjee may not explicitly disclose wherein the third flavorant contains menthol.
Banerjee discloses that menthol may be contained in the flavorants (Col. 15, lines 24-29).  
Saito teaches that many flavor components can be used (¶22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the third flavorant contains menthol.  A person of ordinary skill in the art would obviously include menthol in a smoking article as an optional flavor.  Saito teaches flavor capsules as the third flavorant and menthol is an option for the flavors to include.  
Regarding claim 10, modified Banerjee discloses the flavor inhaler of claim 8 as discussed above.  Banerjee may not explicitly disclose wherein the third flavorant contains menthol (¶22).  
Banerjee discloses that menthol may be contained in the flavorants (Col. 15, lines 24-29).  
Saito teaches that many flavor components can be used (¶22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to provide wherein the third flavorant contains menthol.  A person of ordinary skill in the art would obviously include menthol in a smoking article as an optional flavor.  Saito teaches flavor capsules as the third flavorant and menthol is an option for the flavors to include.  
Regarding claim 11, modified Banerjee discloses the flavor inhaler of claim 7 as discussed above.  Banerjee does not disclose wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to include wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant as taught in Karles.  Banerjee, Saito, and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking article.  Karles teaches the potential flavorant of geraniol.  It would be obvious to a person of ordinary skill in the art to add different flavorants to the different components.  A person of skill in the art would try the same flavorants or different flavorants to achieve a taste that is pleasing to the human palette as taught in Saito.  Therefore, a person of ordinary skill in the art would optionally select geraniol as a flavor additive.
Regarding claim 13, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee further discloses wherein the combustion type heat source includes a protrusion protruding from the distal end, and the first flavorant is carried on the protrusion. (See annotated Fig. 1)

    PNG
    media_image1.png
    154
    548
    media_image1.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, Saito, and Karles as applied to claim 1 above, and further in view of US Patent App. 20080245377 A1 (hereinafter Marshall).
Regarding claim 12, modified Banerjee discloses the flavor inhaler of claim 1 as discussed above.  Banerjee does not disclose wherein the activated carbon has a BET specific surface area of 1300 m2/g or more.  
Marshall teaches a cigarette with an adsorbent material such as activated carbon (Abstract).  The activated carbon has surface areas frequently more than about 1500 m2/g.  However a broad range is taught from 200 up to more than 1500 (¶50).  The activated carbon is added to the cigarette to enhance the organoleptic properties of incorporating flavorants (¶6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to include wherein the activated carbon has a BET specific surface area of 1300 m2/g or more as taught in Marshall.  Marshall teaches that using activated carbon improves the addition of flavorants and Marshall teaches a desired optimal BET surface area.  A person of ordinary skill in the art seeking to improve flavoring of a smokable article would add activated carbon in the range taught in Marshall.  
Response to Arguments
Applicant’s arguments and amendment, filed November 24, 2021, with respect to the rejections of claims 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US Patent 5067499 A to Banerjee.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                    


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747